Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-13 are pending.

Election/Restrictions
Applicant’s election of Group II, claims 9-13, in the reply filed on 3/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 12 recites specific structure and positive interaction of a “disc changing device” with the disc cartridge, and as such, the metes and bounds 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (USPGPUB 2013/0347012)(hereinafter “Maeda”).  Maeda, as shown at least in FIGs. 1,2A-2E, 
discloses a disc cartridge 2 (“magazine”; FIG. 2A) used in a disc library storage system 1 (FIG. 1), comprising: an outer casing 22 having an opening 22a, wherein a bottom 22K of the outer casing has at least one elastic buckle structure 41 “locking levers” (FIG. 2C; para [0093]); and a disc tray 21 received in the outer casing 22, wherein the disc tray 21 is drawn from the outer casing 22 via the opening 22a, i.e., disc tray 22 is loaded into/from the outer casing 22 (FIGs. 2D(a)-(b); para [0097]), a bottom side portion of the disc tray has at least one buckle opening, e.g., slots 21n (FIG. 2D(a); para [0097]); when the disc tray 21 is received in the outer casing 22, 
While in the above description to Maeda, it is noted that the “buckle opening” 21n is provided on the disc tray 21 while the “elastic buckle structure” 41 is provided on the outer casing 22, which is opposite to the claimed arrangement.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have reversed the elastic buckle structure/buckle opening as described in Maeda, lacking any unobvious or unexpected results, through routine engineering experimentation, as the structural functionality of the mating structure to lock the tray to the casing would not be changed, and would have been at least obvious to try by a skilled artisan.  
With respect to claim 13, in so far as the claim is definite and understood with respect to 35 U.S.C. 112(b), Maeda is further considered to show wherein the disc tray 21 has at least one pull hook groove 21d (FIG. 2E); when the disc cartridge is placed on a disc changing device of the disc library storage system, a pull hook structure 35 (FIG. 8) of the disc changing device 1 is engaged with the pull hook groove 21d of the disc tray 21, and the pull hook structure 35 drives the disc tray 21 to be drawn from or to be received in the outer casing 22 through the pull hook groove 21d (FIGs. 6-12; para [0122]-[0124]).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 25, 2021